IN THE UNITED STATES COURT OF APPEALS

                       FOR THE FIFTH CIRCUIT

                       _____________________

                            No. 96-40015
                       _____________________



RANDALL C. STONE,

                                               Plaintiff-Appellant,

                              versus

JANET RENO, U.S. Attorney General;
KATHLEEN HAWK; CHARLES TURNBO, Regional
Director; JAMES DELOACH, Legal Tech
FCI Texarkana; DAVID RARDIN, Warden,
FCI Texarkana,

                                            Defendants-Appellees.
_________________________________________________________________

      Appeal from the United States District Court for the
               Eastern District of Texas, Texarkana
                             (23464-91)
_________________________________________________________________
                           June 10, 1997

Before REAVLEY, JOLLY, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Plaintiff Randall Stone filed a pro se civil rights complaint

in federal district court, alleging that prison officials were

violating his constitutional rights by refusing to credit him with

“good conduct time” pursuant to federal statute and regulations.

At the time he filed his complaint, Stone was serving the remainder


     *
      Pursuant to Local Rule 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.
of his sentence for a 1993 felon-in-possession conviction, after

his supervised release had been revoked for failing to remain in

Texas.    Stone sought money damages and an order that he be awarded

good conduct time on the ten-month term he was ordered to serve

after his supervised release was revoked.

     The district court liberally construed Stone’s complaint as

raising both a habeas claim and a claim for damages under Bivens v.

Six Unknown Federal Narcotics Agents, 403 U.S. 388 (1971).               The

district court dismissed Stone’s habeas claim for failure to

exhaust administrative remedies.            The court dismissed Stone’s

Bivens claim under Heck v. Humphrey, ___ U.S. ___, 114 S. Ct. 2364

(1994), which held that a plaintiff could not seek money damages

under § 1983 based upon an unconstitutional conviction or sentence

unless that conviction or sentence had been invalidated.

     Stone was released from prison in May 1995 after serving the

full ten months imposed by the sentencing court that revoked his

supervised release. Consequently, all of Stone’s claims except for

his demand for money damages are now moot.            Stone argues that the

district court erred in dismissing his claim for damages under Heck

and Stephenson v. Reno, 28 F.3d 26 (5th Cir. 1994) (extending the

rule of Heck to federal prisoners’ Bivens claims).

     We pretermit the question whether Heck and Stephenson apply

because    we   conclude   that   Stone’s    Bivens    claim   was   properly




                                     2
dismissed on other grounds.         Stone’s argument is that prison

officials have misinterpreted 18 U.S.C. § 3264(b), which provides

that eligible federal prisoners serving terms of greater than one

year shall receive a certain amount of “good conduct time” against

their sentences.

     In Bivens, the Supreme Court recognized an implied right of

action, derived directly from the Constitution itself, that permits

damages for constitutional violations against federal officials

when sued in their individual capacities. We have often considered

the tension   that   Bivens    creates   between   the   need   to   protect

government officials from being sued for exercising their assigned

duties and the need to protect individuals from violations of their

constitutional rights.        We have stated that in the context of

federal program administration, that the constitutional right to

due process

     is not implicated unless the decision goes beyond mere
     error to an intentional or reckless disregard of the
     constitutional rights of the person against whom the
     administrative decision is made. Mere failure to make
     the “correct” administrative decision does not rise to
     the level of a constitutional violation.

Williamson v. U.S. Dept. of Agriculture, 815 F.2d 368, 381 (5th

Cir. 1987) (quoting Bass v. U.S. Dept. of Agriculture, 737 F.2d
1408 (5th Cir. 1984)).

     Just as the officials in Williamson and Bass were charged with

administering Department of Agriculture programs, federal prison




                                    3
officials are charged with administering the federal “good conduct

time” program, and interpreting the statute and regulations is a

necessary element of administering the program.          Although we have

serious doubts whether prison officials in fact misinterpreted the

statute and regulations, even assuming that they did, Stone fails

to state a valid Bivens claim. Stone’s complaint, at most, asserts

that prison officials were negligent in their interpretation of the

statute and thereby miscalculated his release date.             Absent an

indication that those officials intentionally sought to deprive

Stone of his rights, they will not be held personally liable for

any   misinterpretation   of   the   requirements   of   the   statute   or

regulations.

      The judgment of the district court is therefore

                                                         A F F I R M E D.




                                     4